                Case 3:20-cv-05653-RSM Document 7 Filed 09/30/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   STEVEN S. WARD,                                       Civil No. 3:20-CV-05653-RSM

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17
     Defendant shall have up to and including October 27, 2020, to file a response to Plaintiff’s
18
     Complaint, including the certified administrative record. The certified administrative record shall
19
     be filed within ten days of its availability to the Office of the General Counsel, if it can be filed
20
     earlier than the aforementioned date.
21

22   If the Commissioner is unable to file the certified administrative record by that date, the

     Commissioner shall file another motion for extension every 28 days until the certified
23
     administrative record becomes available.
24

     Page 1         ORDER - [3:20-CV-05653-RSM]
              Case 3:20-cv-05653-RSM Document 7 Filed 09/30/20 Page 2 of 2



 1
     DATED this 30th day of September, 2020.
 2

 3

 4
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8
     Presented by:
 9
     s/ Katherine B. Watson
10   KATHERINE B. WATSON
     Special Assistant United States Attorney
11   Office of the General Counsel
     Social Security Administration
12   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
13   Telephone: (206) 615-2139
     Fax: (206) 615-2531
14   katherine.watson@ssa.gov
15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:20-CV-05653-RSM]
